                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION


SOLAS OLED LTD.

  Plaintiff,                          Civil Action No. 2:19-cv-00152-JRG

       v.

SAMSUNG DISPLAY CO., LTD., SAMSUNG
ELECTRONICS CO., LTD., AND SAMSUNG
ELECTRONICS AMERICA, INC.,

  Defendants.


DEFENDANTS SAMSUNG DISPLAY CO., LTD., SAMSUNG ELECTRONICS CO.,
        LTD., AND SAMSUNG ELECTRONICS AMERICA, INC.’S
      DAUBERT MOTION TO EXCLUDE AND MOTION TO STRIKE
      CERTAIN OPINIONS OFFERED BY THOMAS L. CREDELLE
                                                 TABLE OF CONTENTS

I.     INTRODUCTION ............................................................................................................... 1
II.    LEGAL STANDARDS ....................................................................................................... 1
III.   ARGUMENT ....................................................................................................................... 2
       A.         Mr. Credelle’s contentions relating to the alleged priority date of the ’311
                  patent were not timely disclosed by Solas during discovery and should be
                  struck. ...................................................................................................................... 2
                  1.         Prior to Mr. Credelle’s June 22, 2020 rebuttal report, Solas and Mr.
                             Credelle consistently contended that the priority date of the ’311
                             patent was October 28, 2011 and failed to disclose the earlier
                             conception and actual reduction to practice dates now asserted by
                             Mr. Credelle. ............................................................................................... 3
                  2.         Solas’s failure to disclose its contentions as to alleged conception
                             and reduction to practice unfairly prejudices Defendants’ invalidity
                             case. ............................................................................................................. 8
       B.         Mr. Credelle’s assertions concerning “likely” infringement by the i7110,
                  which is not an accused product, lack support and should be excluded. .............. 11
       C.         Mr. Credelle’s opinions concerning whether certain prior art references
                  disclose a plurality of interconnections that “project from a surface of the
                  transistor array substrate” misapply the Court’s claim construction. ................... 13
       D.         Mr. Credelle’s opinions regarding infringement of the accused products
                  under the doctrine of equivalents should be excluded as unreliable. .................... 15
IV.    CONCLUSION .................................................................................................................. 15




                                                                     i
                                                   TABLE OF AUTHORITIES

                                                                                                                                          Page(s)

Cases

Akzo Nobel Coatings, Inc. v. Dow Chem. Co.,
   811 F.3d 1334 (Fed. Cir. 2016)................................................................................................15

Daubert v. Merrell Dow Pharm., Inc.,
   509 U.S. 579 (1993) .............................................................................................................1, 13

Davis-Lynch, Inc. v. Weatherford Int’l, Inc.,
   No. 6:07-cv-559, 2009 WL 81874 (E.D. Tex. Jan. 12, 2009) .................................................10

Elbit Sys. Land & C4I Ltd. v. Hughes Network Sys., LLC,
   No. 2:15-CV-00037-RWS-RSP, 2017 WL 2651618 (E.D. Tex. June 20, 2017) ......................9

Genband US LLC v. Metaswitch Networks Corp., et al.,
   No. 2:14-cv-33-JRG-RSP, 2016 WL 3475688 (E.D. Tex. Jan. 7, 2016) ..........................12, 15

Johnson v. Arkema, Inc.,
   685 F.3d 452 (5th Cir. 2012) ...........................................................................................1, 2, 13

Keranos, LLC v. Silicon Storage Tech., Inc.,
   797 F.3d 1025 (Fed. Cir. 2015)..................................................................................................8

Personal Audio, LLC v. TOGI Entm’t, Inc.,
   No. 2:13-cv-13, slip op. (E.D. Tex. Aug. 5, 2014) ..................................................................10

Personalized Media Communications, LLC v. Apple, Inc.,
   No. 2:15-cv-01366-JRG-RSP, Docket Nos. 240 (E.D. Tex. Oct. 19, 2016) .............................8

Seven Networks, LLC v. Google LLC,
   No. 2:17-CV-00442-JRG, 2018 WL 3327927 (E.D. Tex. July 6, 2018) ...................................8

Other Authorities

Local Rule CV-5(a)(3) ...................................................................................................................17

Local Rule CV-7(h) .......................................................................................................................18

P.R. 3-1 ............................................................................................................................................8

Fed. R. Civ. P. 30(b)(6)....................................................................................................................5

Fed. R. Civ. P. 33(d) ....................................................................................................................2, 7

F.R.E. 702 ............................................................................................................................1, 12, 15


                                                                          ii
I.     INTRODUCTION

       Defendants1 respectfully move to exclude certain opinions offered by Plaintiff Solas OLED

Ltd.’s (“Solas”) expert, Mr. Thomas Credelle. First, Mr. Credelle’s contentions relating to the

alleged priority date of the ’311 patent were not timely disclosed in fact discovery and are

inconsistent with Solas’s prior positions. Second, Mr. Credelle’s opinions regarding infringement

of the i7110 phone are unsupported and inappropriate, as he did not analyze an i7110 product and

it is not an accused product. Third, Mr. Credelle offers opinions regarding prior art to U.S. Patent

No. 7,446,338 (the ’338 patent) that are inconsistent with the Court’s construction of the term

“project from a surface of the transistor array substrate” in that patent. Finally, Mr. Credelle

provides only conclusory assertions regarding infringement under the doctrine of equivalents with

no supporting analysis.

II.    LEGAL STANDARDS

       “Expert evidence can be both powerful and quite misleading because of the difficulty in

evaluating it.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595 (1993). Rule 702 bars the

testimony of an expert witness unless “[1] the testimony is based on sufficient facts or data; [2]

the testimony is the product of reliable principles and methods; and [3] the expert has reliably

applied the principles and methods reliably to the facts of the case.” Fed. R. Evid. 702.

       The Rules “assign to the trial judge the task of ensuring that an expert’s testimony both

rests on a reliable foundation and is relevant to the task at hand.” Daubert, 509 U.S. at 597. “The

relevance prong [of Daubert] requires the proponent [of the expert testimony] to demonstrate that

the expert’s ‘reasoning or methodology can be properly applied to the facts in issue.’” Johnson v.


1
  While this brief refers to Defendants Samsung Display Co., Ltd., Samsung Electronics Co., Ltd.,
and Samsung Electronics America, Inc. jointly as “Defendants” for convenience, each Defendant
is a separate entity that performs different roles as to the manufacture and distribution of the
accused products at issue in this case.

                                                 1
Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 2012) (citation omitted). “The reliability prong mandates

that expert opinion ‘be grounded in the methods and procedures of science and . . . be more than

unsupported speculation or subjective belief.’” Id. (citation omitted).

III.   ARGUMENT

       A.   MR. CREDELLE’S CONTENTIONS RELATING TO THE ALLEGED
       PRIORITY DATE OF THE ’311 PATENT WERE NOT TIMELY DISCLOSED BY
       SOLAS DURING DISCOVERY AND SHOULD BE STRUCK.

       Mr. Credelle’s last minute change of opinion as to the priority date of the ’311 patent is

highly prejudicial to Defendants and should be stricken. Consistent with Solas’s stated position in

its P.R. 3-1 contentions, Mr. Credelle opined in his June 1 opening report, under penalty of perjury,

that the priority date for the ’311 patent was October 28, 2011. In his June 22 rebuttal report

regarding invalidity of the asserted patents, however, Mr. Credelle suddenly changed his opinion,

contending that the priority date is months earlier than he had opined three weeks before. Based

on this change, Solas attempts to antedate five prior art references disclosed by Defendants in their

initial December 2, 2019 invalidity contentions, on which Defendants’ expert had offered his

opinions in his June 1 invalidity report.

       Solas similarly attempted on the evening of the last day of fact discovery—the day expert

reports were due—to disclose new positions on the priority date for the ’311 patent. Yet even in

this supplemental response, which was not timely, Solas (1) did not allege the actual reduction to

practice date that Mr. Credelle asserted in his rebuttal report, (2) did not allege any but one of the

alleged dates of conception that Mr. Credelle asserts in his rebuttal report, and (3) did not

specifically identify the key documents on which Mr. Credelle would later rely to support his

change of opinion—instead indiscriminately citing in violation of Rule 33(d)

                                                                                without explanation.

These contentions and related opinions should be stricken from Mr. Credelle’s report, and he

                                                  2
should be precluded from offering any testimony at trial regarding a purported priority date earlier

than the October 28, 2011 date he swore to on June 1, 2020.

                 1.     Prior to Mr. Credelle’s June 22, 2020 rebuttal report, Solas and Mr.
                 Credelle consistently contended that the priority date of the ’311 patent was
                 October 28, 2011 and failed to disclose the earlier conception and actual
                 reduction to practice dates now asserted by Mr. Credelle.

          From the time Solas served its initial P.R. 3-1 contentions through the close of fact

discovery, Solas consistently contended that the priority date of the ’311 patent was its October

28, 2011 filing date. In its October 7, 2019 P.R. 3-1 Infringement Contentions—over five months

after it filed this case—Solas stated that the priority date of the ’311 patent was “October 28, 2011.”

Ex. 1 (Solas’s October 7, 2019 P.R. 3-1 Infringement Contentions) at 7. Solas further stated,

despite

     , that Solas was “presently unaware of any documents that evidence the conception, reduction

to practice, design, or development of the claimed invention . . . created on or before the application

dates of the patents in suit or priority date identified pursuant to P.R. 3-1(e).” Id. at 8. In reliance

on Solas’s statements in its contentions, Defendants prepared and served invalidity contentions

pursuant to P.R. 3-3 on December 2, 2019, including detailed claim chart exhibits for five prior art

references that Mr. Credelle now contends do not qualify as prior art.

          Throughout the next seven months following Solas’s receipt of Defendants’ invalidity

contentions, Solas did not contend that the ’311 patent was entitled to a priority date earlier than

its October 2011 filing date. In its January 21, 2020 response to Defendants’ Interrogatory No. 1

(requiring Solas to “[d]escribe in detail the conception and reduction to practice of each Asserted

Claim, including . . . all documents concerning the conception or reduction to practice”), Solas

referred only vaguely to conception purportedly occurring “in late 2010 or early 2011,” noted that

“the ’311 patent invention was constructively reduced to practice on October 28, 2011” (its filing


                                                   3
date) and did not identify any alleged actual reduction to practice or evidence of diligence, and

cited no documents that would purportedly corroborate any alleged earlier conception or actual

reduction to practice. Ex. 2 (Solas’s Responses to Defendants’ 1st Set of Interrogatories) at 4–6.

        Following this initial interrogatory response, Solas did not disclose through the remainder

of fact discovery that it planned to rely on an earlier alleged date of actual reduction to practice.

Defendants repeatedly pressed Solas on the priority date issue. In letters to Solas on January 7 and

January 30, 2020, Defendants repeatedly requested that Solas collect and produce all “

                                                                             ” Exs. 3, 4 (G. Johnson

1/7 letter to Solas, D. Cho 1/30 letter to Solas). Solas responded on February 14, 2020, stating

without qualification that “Solas has produced all non-privileged documents relating to conception

and reduction to practice for the asserted patents,” but did not amend its response to Interrogatory

No. 1 identifying any such documents. Ex. 5 (J. Tseui 2/14 e-mail to Defendants). Yet Solas had

not produced many of the documents on which Mr. Credelle now relies, see Ex. 6 (Credelle Reb.

Rep. at 128–29)—the YILMAZ documents were not produced until March 6, 2020 and the

SHAIKH documents were not produced until May 2020.

       Although Solas did eventually serve an amended set of infringement contentions on March

12, 2020, which—without seeking leave of the Court—revised Solas’s P.R. 3-2(b) statement to

include a list of Bates numbers, Ex. 7 (Solas’s March 12, 2020 Amended Infringement

Contentions) at 8–11, Solas did not supplement its response to Defendants’ Interrogatory No. 1.2

Further, even the list of Bates numbers in its amended contentions did not disclose numerous

documents Mr. Credelle would ultimately rely on in his June 22 argument; Solas did not disclose



2
 Indeed, Solas never cited any documents in its response to Interrogatory No. 1 until the night of
June 1, when fact discovery closed, and even then did not explain which particular document(s)
purportedly supported each of the asserted dates in Solas’s interrogatory responses.

                                                 4
in that three-page P.R. 3-2(b) list the key document relied on by Mr. Credelle to corroborate Solas’s

alleged actual reduction to practice: the                                                      , which

Mr. Credelle relies on to support his opinion that

                                Ex. 6 (Credelle Reb. Rep.) at 129, 151–62 (claim charts relying on

the                   to show actual reduction to practice). Nor did Solas ever amend the P.R. 3-

2(b) statement to identify any SHAIKH documents that Mr. Credelle relies on in his June 22 report

to show alleged conception and diligence in reduction to practice. See id. at 128–129, 142–151.

       Two weeks before the June 1, 2020 close of fact discovery, Solas served second amended

infringement contentions, dated May 17, 2020, in which it again failed to identify the

      pursuant to P.R. 3-2(b). And the following day, Solas again indicated, this time in the Rule

30(b)(6) deposition of Solas, that it was not asserting an earlier priority date than October 28, 2011.

Ex. 8 (O’Riordan Tr.) at 130:4–8. Solas’s Chief Technology Officer, testifying as Solas’s Rule

30(b)(6) designee on the topic of the priority date Solas was asserting for each of the patents in

suit, stated only that he “

                               but was unable to identify any priority date other than October 28,

2011 being asserted by Solas as of that date. See id. at 130:23–133:4. He also testified, on behalf

of Solas (                                                       ), that



      ” id. at 137:3–15, that Solas was                                                 of the alleged

                     referenced in Solas’s response to Defendants’ Interrogatory No. 1, id. at

137:16–139:6, and that



                                                      id. at 139:7–16.



                                                  5
       Shortly thereafter, the late stage                                                   that Dr.

O’Riordan hinted at finally came to light in end-of-discovery depositions. Two of the inventors

of the ’311 patent were deposed in the last week of May 2020, just days before the June 1, 2020

fact discovery deadline. Solas’s counsel,                                                           ,

conducted lengthy and self-serving examinations on multiple issues over Defendants’ objections,

including the conception and reduction to practice of the ’311 patent. As was apparent from the

nature of the questioning, the information provided by the inventors in these depositions was

already known to Solas’s counsel, even though it had not been previously disclosed in discovery

to Defendants. And the fact that Solas could have disclosed this information far earlier in discovery

was confirmed by other evidence.



                                                       Ex. 11 (Yilmaz Tr.) at 9:1–24 (testifying that

                                                                                    ).

       In other words, before Defendants served their December 2019 invalidity contentions

identifying the prior art references at issue, Solas’s counsel,

           should have determined, and should have disclosed in their contentions, any pre-filing

priority date that Solas wished to assert and rely upon. The depositions revealed that



                                                                                                  in

response to the Defendants’ subpoenas to the inventors, which had been served on February 18,

2020. Ex. 12 (Shaikh Tr.) at 38:9–40:4, 115:21–120:8, 140:10–143:20. And, as discussed above,

no such corroborating documents had been cited in response to Defendants’ Interrogatory No. 1.

       On the very last night of fact discovery—June 1, the deadline for service of Defendants’



                                                 6
expert report on invalidity of the ’311 patent—Solas amended its response to Interrogatory No. 1.

But even this amended response did not identify: (1) the date of alleged actual reduction to practice

that Mr. Credelle would rely on three weeks later in his June 22 report; (2) multiple potential

alleged conception dates Mr. Credelle would later posit (see, e.g., Ex. 6 (Credelle Reb. Rep.) at

134–42 (arguing that                          is evidence that the named inventors had conceived

the claims “as of February 25, 2011”), id. at 144–51 (arguing that SHAIKH_00000016 is evidence

the named inventors had conceived the claims “as of March 30, 2011”)); nor (3) how any

documents supported an earlier conception or reduction to practice.

       Instead, the amended response, Solas cited the deposition testimony of two inventors and

now contended that conception of the claimed invention had occurred “no later than January

2011,” but again failed to cite any specific documents corroborating this supposed conception

(other than a bare Rule 33(d) citation at the end of the response to hundreds of pages of documents

produced by the inventors). Ex. 13 (Solas’s June 1 Supplement to Interrogatory No. 1) at 6–7.

Solas further stated that

                                             until July 2017—years after the filing date of the ’311

patent—and contended for the first time that this July 2017                 was evidence of actual

reduction to practice (similarly citing no documents corroborating this claim). Id. Solas also

contended for the first time that “the named inventors exercised reasonable continuous diligence

through the entire                                               ,” but again cited no corroborating

documents and included no explanation as to how this alleged diligence related to any supposed

conception or reduction to practice. Id.

       Later that evening, Solas also served Mr. Credelle’s June 1 report on infringement. Despite

Solas’s supplement to Interrogatory No. 1, Mr. Credelle confirmed that “the earliest priority date



                                                 7
for the ‘311 patent is October 28, 2011.” Ex. 14 (Credelle Op. Rep.) at 9.

               2.     Solas’s failure to disclose its contentions as to alleged conception and
               reduction to practice unfairly prejudices Defendants’ invalidity case.

       Whether or not Solas’s failure to disclose its priority date contentions was intentional, the

prejudice to Defendants is clear. “Litigants and the Court both rely on the Local Rules and Patent

Rules to ensure an orderly litigation and the proper development of the same. This struggles to

happen when one side’s theory of the case is constantly shifting.” Seven Networks, LLC v. Google

LLC, No. 2:17-CV-00442-JRG, 2018 WL 3327927, at *2 (E.D. Tex. July 6, 2018) (citing Keranos,

LLC v. Silicon Storage Tech., Inc., 797 F.3d 1025, 1035 (Fed. Cir. 2015)). In developing their

invalidity positions on the ’311 patent, Defendants and their expert reasonably relied on the priority

date identified by Solas. Solas should not now be allowed to change its position at the end of both

fact and expert discovery to try now to antedate those references.

       The rule in this Court is clear: Patent Rule 3-1 contentions “shall be deemed to be that

party’s final contentions” unless that party diligently seeks leave of the Court to amend its

contentions with a showing of “good cause.” P.R. 3-6. This Court has accordingly denied requests

to change a priority date assertion made long after initial contentions were served. See, e.g.,

Personalized Media Communications, LLC v. Apple, Inc., Case No. 2:15-cv-01366-JRG-RSP,

Docket Nos. 240 (E.D. Tex. Oct. 19, 2016) (denying motion for leave to amend P.R. 3-1(e)

disclosure, seven months after initial contentions, to assert an earlier priority date), 225

(recommendation re same). Here, Solas never even sought leave of the Court. Further, as the Court

has recognized, litigants are entitled to rely on representations made in contentions, and those

representations cannot be lightly disregarded. “Even when discovery reveals an unforeseen earlier

priority date, there is rarely a justifiable excuse for shifting a priority date contention near the end




                                                   8
of fact discovery.” Elbit Sys. Land & C4I Ltd. v. Hughes Network Sys., LLC, No. 2:15-CV-00037-

RWS-RSP, 2017 WL 2651618, at *10 (E.D. Tex. June 20, 2017). No such excuse exists here.

        In Elbit, the plaintiff had originally asserted the patent’s priority date to be the same as its

filing date, but after the defendant disclosed a new prior art system, the plaintiff asserted an earlier

priority date based on conception and reduction to practice. The Court granted the defendant’s

motion to exclude this new priority date assertion, which had been disclosed nine days before the

close of fact discovery and four months after the plaintiff had knowledge of the relevant facts,

finding the disclosure to be untimely. In granting the motion, the Court noted the prejudice the

defendant would otherwise face would have been significant, given that the defendant had

“justifiably developed invalidity positions under the assumption that the [asserted] patent is

entitled to a priority date no earlier than its filing date.” Id.

        The situation is far more prejudicial in this case. Solas did not disclose its new position that

there was a purported actual reduction to practice as of July 8, 2011 nor the factual basis for that

assertion or its claimed earlier dates of conception until after the close of fact discovery, and after

Defendants’ expert served his invalidity report; Solas’s expert’s own initial report confirmed the

October priority date; and Defendants justifiably relied on Solas’s repeated and consistent

assertions throughout the entire period of fact discovery that the priority date for the ’311 patent

is its filing date, as well as Solas’s failure to identify any documentation that would allegedly

corroborate any earlier dates of conception or reduction to practice. Defendants would be

significantly prejudiced by Solas’s attempt to change its position after the close of fact discovery

and service of Defendants’ invalidity expert report.

        In his expert report Mr. Credelle argues—as Solas will presumably also argue in opposition

—that Solas should not be held to the priority date it identified in its contentions because P.R. 3-



                                                     9
1(e) only requires identification of priority dates tied to an earlier application. See Ex. 6 (Credelle

Reb. Rep.) at ¶ 295. But this after-the-fact attempt to justify Solas’s failure to disclose its priority

date theory by pointing to P.R. 3-1(e) is a red herring.3 P.R. 3-2 requires a plaintiff to “identify by

production number” all documents that the plaintiff contends evidence conception and/or reduction

to practice of a claimed invention. Solas stated in its original P.R. 3-1/3-2 contentions that it was

unaware of any documents to support an earlier conception or reduction to practice, see Ex. 1 at 8,

despite                                                                       . Moreover, even when

Solas amended its contentions and cited documents concerning alleged conception or reduction to

practice—without ever seeking leave of the Court, and without showing diligence, which it could

not show—Solas never identified in any of its P.R. 3-1/3-2 contentions the key

                        document relied on by Mr. Credelle as alleged evidence of actual reduction

to practice, nor any of the documents produced by Mr. Shaikh that Mr. Credelle now relies on

(e.g., SHAIKH_00000016), see Ex. 6 (Credelle Reb. Rep.) at 142–51.

          Further, Defendants served an interrogatory nearly six months before the end of fact

discovery that required Solas to identify any alleged conception and reduction to practice dates as

well as any documents that purportedly corroborated such dates. Yet Solas never identified the

actual reduction to practice date that Mr. Credelle now asserts, nor several of his alleged

conception dates. Solas also failed to identify the specific documents Mr. Credelle relies on to


3
  Further, the narrow reading of P.R. 3-1(e) urged by Mr. Credelle is not in keeping with the spirit
of the rule, nor the requirements of fair play routinely enforced in this Court. To the contrary, this
argument would frustrate the very purpose that initial contentions are intended to serve. See Davis-
Lynch, Inc. v. Weatherford Int’l, Inc., No. 6:07-cv-559, 2009 WL 81874, at *2 (E.D. Tex. Jan. 12,
2009) (“[W]hen parties formulate, test, and crystallize their infringement theories before stating
their preliminary infringement contentions, as the Patent Rules require, the case takes a clear path,
focusing discovery on building precise final infringement or invalidity contentions and narrowing
issues for Markman, summary judgment, trial, and beyond.”); see also Personal Audio, LLC v.
TOGI Entm’t, Inc., No. 2:13-cv-13, slip op. at 2 (E.D. Tex. Aug. 5, 2014) (denying leave to amend
contentions at a late stage of the case due to the substantial prejudice it would cause).

                                                  10
purportedly establish conception and reduction to practice, listing only an undifferentiated large

page range at the end of its June 1 response. And Mr. Credelle’s arguments about the requirements

of P.R. 3-1(e) also cannot explain why he suddenly changed his opinion on priority date between

his opening report on June 1 and his report on June 22, as discussed above. Had Solas intended to

rely on an earlier priority date, it should have clearly announced that position in a timely fashion,

rather than keeping it under wraps until its rebuttal expert report was served.




                    Given that both inventors were subpoenaed for testimony and documents in

February 2020, and that Defendants had identified the challenged five prior art references in

December 2019, Solas at a bare minimum should have investigated these conception and reduction

to practice issues immediately after service of those contentions, especially given the Defendants’

repeated inquiries on this issue in January, as discussed above.

       Mr. Credelle’s new priority date opinions are unfairly prejudicial and should be struck.

       B.   MR.  CREDELLE’S    ASSERTIONS    CONCERNING   “LIKELY”
       INFRINGEMENT BY THE I7110, WHICH IS NOT AN ACCUSED PRODUCT,
       LACK SUPPORT AND SHOULD BE EXCLUDED.

       In his June 1 report, Mr. Credelle makes assertions about a “likely date of first

infringement” by Defendants for the ’338 and ’450 patents based on an unaccused product called

“i7110” which allegedly “launched in the late-2008/early-2009 timeframe.” Ex. 14 (Credelle Op.

Rep.) at ¶ 177. Solas never identified the i7110 product as an accused product in its P.R. 3-1

contentions. Moreover, Mr. Credelle offers no technical analysis of the product as to any claim of

either patent. The stated basis for Mr. Credelle’s opinion is that he has “seen no information or

discovery regarding the i7110 indicating it does not infringe either patent” and “the limited




                                                 11
specification [he] ha[s] access to suggests that it is likely the i7110 [] infringed the ’450 patent.”

Id. (“I have less information to ascertain whether the i7110 infringed the ’338 patent.”). Id.

       At his deposition, Mr. Credelle admitted he has no factual basis to opine on whether the

i7110 product infringes the asserted ’338 and ’450 patents:

               Q.    And you’ve not analyzed a sample of the i7110 product.
                     Correct?
               A.    I have not analyzed the i7110.

               Q.    And when you say you haven’t analyzed it, you also haven't
                     analyzed the GDS or other technical design files or the
                     display used in the i7110 product. Correct?
               A.    Those were not provided to me as part of this analysis, so I
                     assumed it was not part of this case.
                                                ...
               Q.    You don’t know the circuit structure for each pixel in the
                     i7110. Correct?
               A.    I have not seen the detailed specification document like we
                     had for the other Galaxy products.

Ex. 15 (7/2 Credelle Tr.) at 227:12–229:9 (emphasis added). In fact, Mr. Credelle does not even

know who manufactures the display in the i7110 product and simply made the “assumption [that]

it’s probably a Samsung phone, or Samsung Display[.]” (“[M]y suspicion is it would be Samsung,

but it doesn’t identify Samsung”). Id. at 228:25–232:4.

       Mr. Credelle’s unsupported assertions about the i7110 product should be stricken.

“Conclusory opinions unsupported by ‘facts or data’ and based on no discernable ‘principles and

methods’ are not admissible under Fed. R. Evid. 702.” Genband US LLC v. Metaswitch Networks

Corp., et al., No. 2:14-cv-33-JRG-RSP, 2016 WL 3475688, at *2 (E.D. Tex. Jan. 7, 2016). It would

be highly prejudicial for Mr. Credelle to argue that the product “likely” infringes because he has

not seen evidence to show it does not infringe. Mr. Credelle admits that he did not even analyze

the i7110 product or receive the necessary technical documentation to do so. Mr. Credelle’s




                                                 12
opinions are the “unsupported speculation” that Daubert is meant to preclude from confusing the

jury. Johnson, 685 F.3d at 459.

        C.   MR. CREDELLE’S OPINIONS CONCERNING WHETHER CERTAIN
        PRIOR   ART   REFERENCES    DISCLOSE  A  PLURALITY   OF
        INTERCONNECTIONS THAT “PROJECT FROM A SURFACE OF THE
        TRANSISTOR ARRAY SUBSTRATE” MISAPPLY THE COURT’S CLAIM
        CONSTRUCTION.

        In his response to invalidity arguments concerning the ’338 patent, Mr. Credelle asserts

that a prior art reference, U.S. Patent Application Pub. No. 2002/0158835 (“Kobayashi”), does not

disclose a plurality of interconnections which are formed to “project from a surface of the transistor

array substrate,” based on a misapplication of the Court’s construction of that term. Ex. 6 (Credelle

Reb. Rep.) at ¶¶ 219–225. Mr. Credelle argues that “the plain meaning of ‘project from a surface’

and the Court’s construction ‘extend from an outer surface’ require that there be some connection

or relationship between the thin[g] ‘projecting’ and the surface it is projecting from,” i.e., that “the

interconnections begin in or on the transistor array substrate and then project or extend from it.”

Id. at 221. Mr. Credelle’s opinion contradicts the Court’s construction.

        Mr. Credelle argues that the alleged interconnections of Kobayashi do not “project from a

surface of the transistor array substrate,” because, as shown below, the interconnect 118 (green) is

separated from the transistor array substrate (yellow) by layer 120:




                                                  13
Ex. 6 (Credelle Reb. Rep.) at ¶ 219. But the Court’s opinion makes clear that the analogous

structure in the ’338 patent is an example of an interconnection that “extend[s] beyond an outer

surface of the transistor array substrate.” The Court’s construction does not state, or require, that

the interconnection “begin in or on the transistor array substrate” as Mr. Credelle now asserts.

       In fact, Mr. Credelle testified that under his interpretation the “common interconnection

91” of the ’338 patent does not “project from a surface of the transistor array substrate.” See Ex.

16 (7/3 Credelle Tr.) at 274:19–275:19 (Q. . . . [I]s it your opinion that interconnection 91 in Figure

6 of the ’338 patent does not extend beyond the outer surface of the transistor array substrate? A.

So by the court’s definition, strictly speaking, it would not.”); see also id. at 276:4–280:18.

However, in construing the term to mean “extend beyond an outer surface of the transistor array

substrate,” the Court explicitly relied on the disclosure of the specification that “common

interconnection 91” of the ’338 patent is formed to “project from a surface of the transistor array

substrate.” (Dkt. 99 (Markman Order) at 17 (citing 10:54–58, stating that “The common

interconnection 91 is formed [to] . . . project upward from the surface of the planarization film

33.”)). As shown in Figure 6 of the ’338 patent below, the common interconnection 91 of the ’338

patent, like the interconnection 118 of Kobayashi, is separated from the top of transistor array

substrate 50 by another layer (61).




                                                  14
Dkt. 81-1 (’338 patent) at Fig. 6; Id. at 10:15–60. Thus, it is clear that the Court’s construction

does not require that the interconnect “begin in or on the transistor array substrate.” Mr. Credelle’s

opinion, which is inconsistent with the Court’s construction, should be excluded.

       D.   MR. CREDELLE’S OPINIONS REGARDING INFRINGEMENT OF THE
       ACCUSED PRODUCTS UNDER THE DOCTRINE OF EQUIVALENTS SHOULD
       BE EXCLUDED AS UNRELIABLE.

       As to the doctrine of equivalents, Mr. Credelle offers only “[c]onclusory opinions

unsupported by ‘facts or data’ and based on no discernable ‘principles and methods,’” which “are

not admissible under Fed. R. Evid. 702.” Genband US, 2016 WL 3475688, at *2 (striking expert

testimony that “[s]uch use constitutes direct infringement, literally or under the doctrine of

equivalents, of one or more claims of the [Patent Number] Patent.”). Id.

       In Mr. Credelle’s opening report, he purports to offer “opinions” regarding infringement

of the ’338 and ’450 patents under the doctrine of equivalents as to one limitation from claim 1 of

the ’338 patent, i.e., “the claim requirement ‘arrayed in parallel to each other,’” and a single

limitation from claim 4 of the ’450, i.e., “the claim requirement ‘said active elements.’” Ex. 14

(Credelle Op. Rep.) at ¶¶ 156–158. As in Genband, with respect to both limitations, Mr. Credelle

offers no “opinion” beyond asserting that these limitations “if not literally met in the accused

products, [are] present in the accused products under the doctrine of equivalents.” Id. Mr. Credelle

provides no analysis, let alone an analysis regarding the “insubstantially of the differences between

the claimed invention and the accused devices.” See Akzo Nobel Coatings, Inc. v. Dow Chem. Co.,

811 F.3d 1334, 1342 (Fed. Cir. 2016). As Mr. Credelle’s “opinions” are both unsupported and

based on no discernible principles and methods, they should be excluded.

IV.    CONCLUSION

       For the foregoing reason, the opinions of Mr. Credelle set forth above should be excluded.




                                                 15
Dated: July 20, 2020   Respectfully submitted,

                       /s/ Melissa R. Smith
                        Melissa R. Smith
                        Texas State Bar No. 24001351
                        melissa@gillamsmithlaw.com
                        GILLAM & SMITH, LLP
                        303 South Washington Avenue
                        Marshall, Texas 75670
                        Phone: (903) 934-8450
                        Fax: (903) 934-9257

                       Jeffrey H. Lerner
                       jlerner@cov.com
                       David A. Garr
                       dgarr@cov.com
                       Jared R. Frisch
                       jfrisch@cov.com
                       Grant D. Johnson
                       gjohnson@cov.com
                       Daniel W. Cho
                       dwcho@cov.com
                       COVINGTON & BURLING LLP
                       One CityCenter
                       850 Tenth Street, NW
                       Washington, DC 20001-4956
                       Phone: (202) 662-6000
                       Fax: (202) 662-6291

                       Robert T. Haslam
                       rhaslam@cov.com
                       COVINGTON & BURLING LLP
                       3000 El Camino Real
                       5 Palo Alto Square, 10th Floor
                       Palo Alto, CA 94306-2112
                       Phone: (650) 632-4700
                       Fax: (650) 632-4800

                       COUNSEL FOR DEFENDANTS SAMSUNG
                       DISPLAY CO., LTD., SAMSUNG ELECTRONICS
                       CO., LTD., AND SAMSUNG ELECTRONICS
                       AMERICA, INC.
                                  CERTIFICATE OF SERVICE
       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this July 20, 2020.


                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith



                                CERTIFICATE OF CONFERENCE
       On July 17, 2020, counsel for Solas and Defendants engaged in a meet and confer

conference pursuant to Local Rule CV-7(h). Solas’s counsel indicated that Solas is opposed to the

relief sought by this Motion.

                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith
